DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler (US 2006/0143937).
Eichler teaches an apparatus and a method as claimed.
The apparatus comprises:
A liquid processing tank (6);
A mover (9) to move plurality substrates (2);
An ejector (16, nozzles described at [0024]); 
A controller configured to change the flow rate of a vapor as the plurality substrates are moved to the position above the liquid surface. The controller is readable at least on the flow controller 24, 25 and control unit 27 of Figure 1 and the corresponding parts of the Figures 3 and 4.

immersing a plurality of substrates in a processing liquid stored in a liquid processing tank (6); 
moving the plurality of substrates to a position above a liquid surface of the processing liquid, after the performing the liquid processing; and 
ejecting a vapor of an organic solvent toward portions of the plurality of substrates that are exposed from the liquid surface, during the moving the plurality of substrates, wherein in the ejecting the vapor of the organic solvent, an ejection flow rate of the vapor is changed as the plurality of substrates are moved to the position above the liquid surface of the processing liquid.
The referenced method and the functioning of the apparatus recited by the claims is disclosed at least at [0031-34].
Please, also see the Figures 1-4 and the related description and the description at [0023-35] of Eichler.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0143937).
Eichler as applied above does not specifically teach the computer and a computer readable storage medium with a program to perform the disclosed method.
However, it has been held that providing automation to accomplish the known result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a computer and a storage medium with a program to cause performing of the disclosed method in Eichler.
Claims 3-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0143937) in view of Leenaars et al (US 6,139,645) and Hiroshiro et al (US 2009/0101186).
Eichler, as applied above, does not specifically teach an ejector positioned as claimed and with nozzles as claimed.
Eichler, however, teaches that ejector can be positioned at various positions and can have different configurations. Eichler also teaches that ejector can include plurality of nozzles (at least [0024]).
On the other hand, the ejectors positioned as claimed and comprising nozzles as claimed were known from Leenaars et al and Hiroshiro et al. See at least Figures 1 and 2 of Leenaars and Figures 1, 2 of Hiroshiro et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to use ejectors/nozzles known from Leenaars et al and Hiroshiro et al in the apparatus of Eichler in order to use a known devices for their known purpose.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0143937) in view of Puri et al (US 6,681,781).
Eichler, as applied above, does not specifically teach a cooler to cool processing liquid.
Eichler does not disclose details of the treatment process. Eichler state that the wafers are treated in a known manner (at least [0032]).

It would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Eichler with a cooler to enable processing wafers at the temperatures recommended by Puri et al since Puri et al teach such as beneficial.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2006/0143937) in view of Leenaars et al (US 6,139,645) and Hiroshiro et al (US 2009/0101186), as applied to claims 10 and 14 above, and further in view of Puri et al (US 6,681,781).
Modified Eichler, as applied above, does not specifically teach a cooler to cool processing liquid.
Eichler does not disclose details of the treatment process. Eichler state that the wafers are treated in a known manner (at least [0032]).
On the other hand, Puri et al teach that it was known and beneficial to treat wafers with liquids chilled to temperatures below ambient (at least column 9, line 40 – column 10, line 6).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the modified apparatus of Eichler with a cooler to enable processing wafers at the temperatures recommended by Puri et al since Puri et al teach such as beneficial.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0272278 is cited to show that changing the flow rate of the gas during the raising of wafers from liquids was known. US 2004/0194806, 2003/0192570, 5,940,985, and 6,029,371 are cited to show the state of the art with respect to apparatuses and methods for processing substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711